  Case 3:18-cv-01145-X Document 260 Filed 08/12/20      Page 1 of 11 PageID 8812


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


   TAMMY MOSLEY-LOVINGS,                  §
   Individually and on Behalf of All      §
   Others Similarly Situated,             §
                                          §
          Plaintiffs,                     §
                                          §
   v.                                     §
                                          §   Civil Action No. 3:18-CV-01145-X
   AT&T CORP.; AT&T INC. and              §
   SOUTHWESTERN BELL                      §
   TELEPHONE L.P., a/k/a AT&T             §
   COMMUNICATIONS OF TEXAS,               §
   LLC, a/k/a AT&T SOUTHWEST,             §
   AT&T SERVICES, INC. and                §
   DIRECTTV LLC,                          §
                                          §
          Defendants.


         ORDER ON MOTIONS IN LIMINE, WITNESSES, AND EXHIBITS

        This ruling addresses matters not fully resolved on the record at the final

pretrial conference: the remaining motions in limine, exclusion of witnesses, and

objections to exhibits.

                           I.    Motions in Limine

Mosley-Lovings filed three individual motions in limine [Doc. Nos. 235-37]. In her

first motion in limine Mosley-Lovings seeks to exclude any reference to any

determination or lack of determination by any governmental entity, such as the

Department of Labor, with respect to the defendant’s exception time-keeping policy

[Doc. No. 237]. In her second motion in limine, Mosley-Lovings seeks to exclude all



                                         1
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20                     Page 2 of 11 PageID 8813

30(b)(6) testimony on direct examination.1 The third motion in limine seeks to deny

all exhibits for which the defendant cannot lay a proper foundation, particularly

business records without a custodian or witness who can properly authenticate them.

        AT&T filed a single omnibus motion with twelve motions in limine contained

within it [Doc. No. 242]. The first motion seeks to exclude evidence of AT&T’s

timekeeping practices for employers at any call center that is not the Dallas and Fort

Worth call centers that Mosley-Lovings worked at. The second motion seeks to

exclude evidence that relates to any other litigation against AT&T, prior or pending,

that does not involve Mosley-Lovings. The third asks the Court to exclude evidence

of legal claims of anyone who is not a party this action. The fourth seeks to bar the

plaintiff from arguing that IEX, CTI, and HVD data, or any other data, establishes

actual or constructive knowledge of unreported overtime. The fifth is a request to

exclude all of the HVD data. The sixth moves the Court to keep out all evidence and

references relating to Mosley-Lovings’ prior discovery complaints, the data at issue in

those complaints, and alleged spoliation of evidence. The seventh asks the Court to

prevent any argument about reference to a “time rounding” rule. The eighth moves

to exclude testimony regarding “missing” AT&T witnesses. Mosley withdrew her

objection to that motion at the pretrial conference.                 The ninth seeks to exclude

evidence of or reference to the wealth and finances of AT&T. The tenth asks the Court

to prohibit a reference to the size or characteristics of the firm to which Counsel for

defendant belong. The eleventh asks the Court to stop Mosley-Lovings’ counsel from


        1Federal Rule of Civil Procedure 30(b)(6) deals with the deposition of a public or private entity
by way of an employee or representative of that entity who may not have personal knowledge of the
facts about which they are deposed.


                                                   2
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20                   Page 3 of 11 PageID 8814

calling AT&T’s counsel and its witnesses liars, and to prohibit reference to

misrepresentations. The twelfth requests that the Court prohibit arguments and

allegations about Fair Labor Standard Act violations not pleaded, such as record

keeping violations.

                                            A. Plaintiff

       The Court GRANTS motion in limine no. 1 [Doc. No. 237] and DENIES motions

in limine no. 2 [Doc. No. 236] and no. 3 [Doc. No. 235].

                                           B. Defendant

       The Courts’ rulings are as follows and are based on consideration of the motions

and briefs, and the reasons expressed during the hearing. The Court has added

clarifications where necessary below.

       The Court DENIES the defendant’s first motion in limine. With regard to

motion no. 1 on evidence of timekeeping practices at other call centers, the Court

acknowledged at the pretrial conference and reiterates here the possibility that an

AT&T witness could open the door to such testimony.                     For example, if witness

Joni Hixson testifies at trial that a timekeeping practice of having a team cross check

work schedules against logout data is not feasible,2 such an answer would open the

door to testimony about practices in the San Antonio call center.

       The Court GRANTS the defendant’s second motion in limine.

       The Court GRANTS IN PART and DENIES IN PART the defendant’s third


       2  Counsel for Mosley-Lovings also argued that “feasibility” triggers a separate inquiry under
the analysis of de minimis claims and requires a separate finding of fact by the jury on administrative
infeasibility. The Court understands this concern but believes the de minimis inquiry is a separate
matter for the jury charge and not to be confused with whether Hixson can open the door to such
testimony as an exception to Rule 407’s prohibition on evidence of subsequent measures.



                                                  3
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20                    Page 4 of 11 PageID 8815

motion in limine. The Court in its ruling below on other witnesses is allowing Mosely-

Lovings to present Cedric Harrington for the purpose of corroborating Mosley-

Lovings’s testimony that AT&T had a policy of using or losing trade time and

dissuading employees from reporting overtime. The Court is also allowing Mosley-

Lovings to present either Mikishia Pittman or Latrice Wright to testify to their

interactions with the force team. Beyond these witnesses, the Court grants AT&T’s

third motion in limine.

      The Court GRANTS the defendant’s fourth motion in limine.

      The Court DENIES the defendant’s fifth motion in limine.

      The Court DENIES the defendant’s sixth motion in limine. In the event that

Mosley-Lovings actually proves spoliation, they are entitled to the instruction. The

Court reminds the parties that this is a high bar, given that “[a] spoliation

instruction entitles the jury to draw an inference that a party who intentionally

destroys important documents did so because the contents of those documents were

unfavorable to that party.”3

      The Court DENIES the defendant’s seventh motion in limine. While Mosley-

Lovings may present evidence, assuming proper foundation, of AT&T’s time

“rounding” rule, AT&T is free to argue that policy did not adversely impact Mosley-

Lovings.

      Mosley-Lovings withdrew her objection to the eighth motion in limine, and the

Court accordingly GRANTS it.

      The Court GRANTS IN PART the defendant’s ninth motion in limine. The


      3   Russell v. Univ. of Tex. of Permian Basin, 234 Fed.Appx. 195, 207 (5th Cir. 2007).


                                                   4
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20        Page 5 of 11 PageID 8816

Court will exclude evidence or reference to the financial status of AT&T or pandering

to the jury regarding its size. This ruling does not inhibit counsel or witnesses from

explaining that AT&T has different departments that handles different aspects of the

corporation’s governance and affairs.

       The Court GRANTS the defendant’s tenth motion in limine.

       The Court GRANTS IN PART defendant’s motion in limine number eleven.

The Court will allow characterizations on consistency of a witness’s statements as

long as they are tethered to the evidence.

       The Court GRANTS IN PART defendant’s motion in limine number twelve.

Mosley-Lovings counsel and witnesses can discuss AT&T’s recordkeeping practices.

But the Court concludes framing these issues as a legal violation (when Mosley-

Lovings did not and could not plead such a claim) would confuse the jury.

                                 II.    Witnesses

       Mosley-Lovings lists probable witnesses Tammy Mosley-Lovings, Cheryl

Brown, Latrice Wright, Cedric Harrington, Joni Hixson (adverse) and Tina Ross, as

well as possible witnesses Jason Bunch (adverse), Richard Smith (adverse), Brenda

Salas (adverse), Mikishia Pittman, Kim Chargois, Charlotte Brigham, Qusagna Gray,

Tomecki Broadnak, and four of Mosley-Lovings’s attorney (with the attorneys

testifying to attorney’s fees if there is a recovery).

       AT&T first objected to the testimony of former opt-in plaintiffs now that this

case is decertified. [Doc. No. 238]. Those potential witnesses are Brown, Wright,

Harrington, Pittman, Chargois, Brigham, Gray, Broadnak, and Ross. AT&T also

objected to Harrington on the grounds that he might discuss the San Antonio call


                                             5
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20          Page 6 of 11 PageID 8817

center’s method of having a team cross check time records against IEX data, which it

argues is barred as a subsequent measure under Rule 407. The Court grants the

objection in part.   For reasons more fully explained at the hearing, the Court

concludes the testimony of these witnesses is irrelevant and cumulative. However,

the Court will allow Mosley-Lovings to call Harrington and an additional witness as

discussed above and in the hearing. Harrington may be called for the purpose of

corroborating Mosley-Lovings’’s testimony that AT&T had a policy of using or losing

trade time and dissuading employees from reporting overtime. As explained during

the pretrial hearing while discussing the in limine motions, the Court will not allow

Harrington or any other witness to discuss how other call centers handle overtime

unless AT&T witnesses open the door to such an inquiry by stating that methods of

using IEX or CTI data are not feasible. Accordingly, the Court SUSTAINS the

objection and excludes the testimony of whichever of Wright and Pittman that

Mosley-Lovings does not intend to call.

      This ruling necessarily includes exclusion of these witnesses by deposition.

      Regarding adverse witnesses Smith and Bunch, the parties have agreed to

proceed with Mr. Bunch by way of deposition designation and Mr. Smith by way of

remote videoconference. The Court accepts that agreement.

      AT&T next objects to Salas, a former AT&T employee no longer under the

control of either party or within the subpoena power of the Court. The Court sustains

this objection and excludes Salas.

      Finally, AT&T objects to Mosley-Lovings’s counsel as witnesses for attorney’s

fees at trial. The Court explained at the pretrial conference it will follow the standard


                                           6
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20                Page 7 of 11 PageID 8818

practice of requiring briefing and an affidavit on attorney’s fees within 14 days of a

final judgment that provides a monetary recovery. Accordingly, the Court SUSTAINS

the objection and excludes counsel from testifying at trial but will hear their

testimony by affidavit at the appropriate time.

       AT&T lists the following witnesses as probable: Tiandye Broome, Joni Hixson,

Donna Washington, and Tammy Mosley-Lovings. And it lists the following witnesses

as possible: Nancy Gonzales, Randall Ortiz, Richard Smith, and the witnesses on

Mosley-Lovings’s list. Mosley-Lovings objected to Tiandye Broome, arguing he was

identified on July 28, 2020 in Rule 26(a)(1) disclosures, and the exhibit list expanded

the scope of his expected testimony. The Court at the pretrial conference and again

here holds that Mosley-Lovings is entitled to depose Broome before trial.4

Accordingly, the Court OVERRULES the objection to Broom’s testimony.

       Regarding the ordering of witnesses, (1) Mosley-Lovings asks that she be

allowed to take the stand only once (and have direct and cross in one installment) for

COVID concerns, and (2) AT&T seeks to have Hixson take the stand only once for

COVID and travel concerns. The Court is mindful of plaintiff’s counsel’s desire

expressed at the pretrial conference to not have AT&T presenting its case through

Hixson during Mosley-Lovings’s presentation of her case. The Court agrees, but this

street runs both ways. The Court will not compel the lawyers to have Mosley-Lovings

or Hixson take the stand only once and blur the lines between the cases unless the

parties so agree. The Court is nonetheless mindful of travel concerns and encouraged


       4Also, Harrington was not previously deposed and the Court at the pretrial conference ruled
that AT&T could depose Harrington before trial.



                                                7
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20         Page 8 of 11 PageID 8819

the suggestion at the pretrial conference that the plaintiff might have Hixson take

the stand on a particular morning and the defense could have her take the stand that

afternoon. Accordingly, the Court DENIES the dueling requests for Mosely-Lovings

and Hixson to take the stand only once but will honor any reasonable agreement the

parties reach.

                                    III.   Exhibits

      Both sides lodged objections to certain proposed exhibits from the other side.

      Mosley-Lovings makes the following arguments with regard to proposed AT&T

exhibits: (1) only the initial exhibit list was timely and subsequent lists should be

struck, (2) some exhibits on an amended list have altered time stamps for emails,

(3) an exhibit with purported Department of Labor guidance cannot be authenticated

by any witness, and (4) certain contingent exhibits lack a witness to authenticate

them. Regarding the first argument, the Court holds that the amended lists, while

untimely, were produced in sufficient time to enable the plaintiff to prepare for trial

and result in no prejudice. Accordingly, the Court OVERRULES Mosley-Lovings

objection to the AT&T’s late-filed exhibits.

      Regarding the second argument, counsel for AT&T explained at the pretrial

conference that time stamps on the original emails were processed from native files

during discovery that defaulted to universal time, and those documents were

reprocessed to tie to the central standard time zone they were sent from. The Court

suggested at the pretrial conference and reiterates again that (1) the parties use the

original documents, (2) AT&T provide an affidavit from an individual with personal

knowledge of the reprocessing to explain why the original emails were in universal


                                           8
  Case 3:18-cv-01145-X Document 260 Filed 08/12/20                   Page 9 of 11 PageID 8820

time and what the correlating time difference would be, and (3) the parties consider

a stipulation of fact that certain specified exhibits are displayed in universal time and

what the corresponding difference for central time would be. Accordingly, the Court

GRANTS Mosley-Lovings’s objection and will await an agreement of the parties on

how to address to the jury the time stamping of the original emails.

       Regarding the third argument (on Department of Labor Guidance), the Court

OVERRULES the objection at this time but will not allow the exhibit’s admission at

trial unless AT&T demonstrates that the Court can take judicial notice of it. AT&T

should file any such motion by Thursday at 5pm central (not universal) time and

Mosely-Lovings should file any response by Friday at 5pm. No reply is allowed.

       Regarding the fourth argument (regarding a lack of witnesses to authenticate

the exhibits), the Court DENIES the objection. But the Court will not preadmit

AT&T’s contingent exhibits that Mosley-Lovings objected to on pages 2–3 of its

objections [Doc. No. 245].5 The Court’s rulings on witnesses necessarily will render

many of these exhibits irrelevant. Rather than preview their irrelevance or lack of

authentication, the Court will address those issues as the need arises during trial.

       For Mosley-Lovings’s proposed exhibits, AT&T objects that: (1) HVD data is

confusing, (2) entire deposition transcripts of witnesses in this case are improper,6 (3)

entire deposition transcripts of witnesses in the LaMarr litigation are improper,7


       5 The objections to contingent defense exhibits are to defense exhibits 100–03, 109–09, 112–13,
116, 119–24, 130–31, 155, 162–67.
       6Those transcripts from this case are from the depositions of Cachella Sims, Cheryl Brown,
Kimberly Chargois, Latrice Wright, Mikishia Pittman, Tammy Mosley-Lovings, Brenda Mazzawi,
Jason Bunch, Richard Smith, and Joni Hixson.
       Those transcripts from the LaMarr case are from the depositions of Jason Bunch, Jody Garcia,
       7

Kathy Messman, Brenda Salas, Lanal Clay, and Shalantha Keyes.


                                                  9
 Case 3:18-cv-01145-X Document 260 Filed 08/12/20      Page 10 of 11 PageID 8821

(4) written discovery responses are improper to the extent that responses touch on

matters in the motions in limine, (5) plaintiff’s exhibit 55 regarding trade time

guidelines, and (6) adherence reports of Tomecki Broadnax, Cheryl Brown, and

Qusagna Gray.

      Regarding HVD data, the Court held in the pretrial conference with regard to

AT&T’s fifth motion in limine that HVD data is admissible, but AT&T is free to

explore its faults with the jury.    The Court reaffirms that holding here in

OVERRULING the objection to HVD data as an exhibit.

      Regarding entire deposition transcripts of witnesses in this case, the Court

SUSTAINS the objection for the reasons articulated in AT&T’s objection and at the

pretrial conference.

      Regarding entire deposition transcripts of witnesses in the LaMarr case, the

Court SUSTAINS the objection for the reasons articulated in AT&T’s objection and

at the pretrial conference.

      Regarding written discovery affected by the limine motions, AT&T argues the

responses include content relating to (1) other call centers, (2) other employees’

claims, and (3) the rounding rule. The Court granted the limine motions as to other

calls centers and employees but not as to the rounding rule. Accordingly, the Court

GRANTS the objection in part and prohibits these written discovery exhibits from

including content the Court’s limine rulings prohibit—such as information regarding

other call centers and other employees’ claims. The Court orders the plaintiff to

redact such information from plaintiff’s exhibits 39–42 and provide a copy of these

exhibits to opposing counsel and the Court by Friday at 5pm.


                                        10
 Case 3:18-cv-01145-X Document 260 Filed 08/12/20          Page 11 of 11 PageID 8822

      Regarding plaintiff’s exhibit 55 on trade time guidelines, AT&T contends this

exhibit is irrelevant as it relates to practices in another call center. The Court agrees

and, consistent with its limine ruling, SUSTAINS this objection.

      Finally, regarding adherence reports of Tomecki Broadnax, Cheryl Brown, and

Qusagna Gray, the Court SUSTAINS the objection.

                            IV.    Deposition Designations

      The remaining issue of objections to deposition page/line designations will be

resolved by a separate order. The parties submitted deposition page/line designations

and objections. But the parties did not provide the Court with the depositions or the

specific nature of their objections they ask the Court to rule on. At the pretrial

conference, the Court directed the parties by Wednesday at 5pm to submit to the

Court the deposition transcripts along with filing objections that demonstrate the

nature of the objection and the grounds for it to enable to Court to rule on the

objections. The Court in the pretrial conference and this ruling excludes many of the

witnesses and deposition testimony that were initially the subject of objections to

deposition page/line designations, which will result in fewer depositions and

objections at issue.

      IT IS SO ORDERED this 12th day of August, 2020.




                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                           11
